Stevens, J.,
delivered the opinion of the court.
The municipality of Waveland presented to the board of supervisors of Hancock county for allowance a claim for two thousand, seven hundred and seventy dollars and sixty-one cents, being one-half of ad valorem taxes collected for the years 1911,1912, 1913, and 1914 on the taxable property within the corporate limits of said town to pay the interest on certain road bonds issued by Hancock county and to create a sinking fund for the liquidation of said bonds. The claim of appellant was rejected by the board of supervisors, and on appeal to the circuit court the order of the board, was affirmed, and from *481this judgment of the circuit court affirming the action of the board of supervisors, appellant prosecutes this appeal.
The agreed statement of facts shows that the hoard of supervisors of Hancock county, by an order passed September 7, 1910, adopted chapter 150, Laws of 1910, for working the roads of said county, and continued to work and maintain its roads under said chapter, and amendments thereto, until August, 1914, when it put into operation the provisions of sections 4465 to 4475, Code of 1906, as an additional method for working its public roads. In September, 1910, the hoard issued bonds for road purposes in the sum of one hundred thousand dollars, and the proceeds were credited to the road fund of the county and expended in the construction and working of roads outside of the town of "Waveland, which works its own streets. The hoard levied and collected for the years 1911, 1912, 1913, and 1914 an ad valorem- tax on all of the taxable property of the county for the purpose of paying the interest on said road bonds and of creating a sinking fund for the retirement of said bonds. Prom taxable property situated in the town of Waveland the net sum of five thousand, five hundred and forty-one dollars, and twenty-two cents was collected for the years mentioned, and one-half of this sum appellant demands under sections 4433 and 4469, Code of 1906.
The taxes provided for by sections 4433 and 4469, Code of 1906, are taxes collected directly for working the public roads, and the proceeds of these taxes are credited to the proper road fund and expended on roads. These statutes expressly provide that one-half of the tax so collected on property within a municipality shall be paid to such municipality for street purposes. The tax, for a portion of which a demand is here made, was not levied under either of said sections of the Code, and was not levied to raise funds to he spent directly upon the roads. The tax here in question was levied to pay interest on road bonds and to create a sinking fund there*482for. There is no statute authorizing any. portion of this tax to be paid to avmunicipality. In the absence of such statute, the board of supervisors of Hancock county, of course, had no authority to allow the claim here presented by appellant. There must be statutory authority justifying such allowance. The validity of the tax imposed on property within the corporate limits of the municipality is not involved. This tax has been levied and collected, and the owners of taxable-property within the town have borne the burden without question. . The town in its corporate capacity now makes claim in nature of a refund for a proportionate part of this tax. As indicated by this court in the case of Board of Aldermen of the Town of Blue Mountain v. Board of Supervisors of Tippah County, 68 So. 250, the money here involved is to be paid to the owners of the bonds. It was levied in the interest of the bondholders.
We think the action of the circuit court was correct, and its judgment is affirmed.

Affirmed.